Citation Nr: 0415193	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-32-362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma prior to October 7, 1996 and an 
evaluation in excess of 30 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbosacral strain prior to October 10, 2000 
and an evaluation in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1979 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that granted service connection and a 10 percent rating 
for a low back disorder, effective August 7, 1996.  The RO 
denied service connection for bronchial asthma, a bilateral 
foot disorder, and bursitis of the right hip.  In February 
1998 th veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  In a June 1998 decision the hearing 
officer granted service connection for bronchial asthma and 
increased the evaluation for the veteran's low back 
disability to 20 percent disabling, effective August 7, 1996.  

In a rating action of August 1999, the RO increased the 
evaluation for the veteran's bronchial asthma to 30 percent 
disabling, effective October 7, 1996.  The RO increased the 
evaluation for the veteran's low back disability to 40 
percent disabling, effective October 10, 2000, in a rating 
action of April 2001.  In a statement dated in November 2002, 
the veteran indicated that she no longer wished to continue 
her appeal in regard to the issues of service connection for 
a bilateral foot disability and bursitis of the right hip.  
Accordingly these two issues are no longer before the Board 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the veteran's claim 
for increased initial ratings for bronchial asthma and a 
lumbosacral strain.  

Also, in March 2002 and March 2003 the Board sought further 
development in this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2003).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  The development has been completed.  
However, in view of the Federal Circuit's opinion, the case 
must be remanded for review of the evidence associated with 
the claims folder consequent to the Board's evidentiary 
development.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The AMC or RO should send the 
appellant and her representative a letter 
in regard to his claims for increased 
initial ratings for bronchial asthma and 
a lumbosacral strain that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The AMC or RO should then 
readjudicate the claims for increased 
initial ratings for bronchial asthma and 
lumbosacral strain in light of the 
evidence received since the April 2001 
supplemental statement of the case.  

3.  If the benefits sought continue to be 
denied the veteran and her representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate consideration 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


